FEINBERG, Circuit Judge,
concurring:
I concur in the result reached by the majority.
*332Contrary to the majority view, I believe that this is a contributions case, not a benefits case. As the majority explains, under Civ.Serv.Law § 167(4) (the statute), New York assigns a dollar value to a retiring employee’s unused accumulated sick days by multiplying the number of such days by the employee’s daily rate of pay at the time of retirement. Next, using actuarial tables, New York divides that dollar value by the number of months the employee is expected to live. New York then adds the dollar amount of such sick leave increments to the State’s own base contribution to a retiree’s insurance premiums, and the retiree must pay the portion of the monthly premium beyond that amount out of his or her own pocket. Because, until August 1983, New York used gender-based actuarial tables to determine life expectancy, a female employee who retired at a given salary would thus have to contribute more to receive the same reduction in monthly health insurance costs as that enjoyed by a male employee who retired at the same salary. To put it another way, that female employee winds up paying more per month out of her pocket than does her similarly situated male counterpart.
I think that hypothetical figures will make my view of the statutory scheme clear. Imagine that the health insurance plan costs $20 per retiree per month, and that New York’s base contribution is $5 per retiree. This leaves $15 per month that must be paid, which, under the statute, is partially paid for by the dollar equivalent of accumulated unused sick days of retirees. But, because of the use of gender-based actuarial tables, the unused sick days are worth different dollar amounts for two similarly situated retirees, one male and one female; the male employee’s days are worth $5 per month, while the female’s are only worth $4 per month. Thus, the male employee ultimately pays $10 per month out of his pocket, and the female pays $11 per month for 'precisely the same health insurance. This, as far as I can tell, is a case of unequal contributions rather than benefits.
However, I also agree, as the majority opinion thoughtfully points out, that the manner in which the statutory scheme works is complex, that New York could therefore reasonably have concluded that the challenged statutory scheme involved benefits and not contributions and that the Supreme Court’s decision in Los Angeles Dep’t of Water & Power v. Manhart, 435 U.S. 702, 98 S.Ct. 1370, 55 L.Ed.2d 657 (1978), thus did not put New York on fair notice that it was violating Title VII. Majority opinion at 328. On this basis, I concur.